PRECEDENTIAL


        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                   __________

                       No. 14-1887
                       ___________

DELAWARE STRONG FAMILIES, a Delaware nonprofit
               corporation

                             v.

       ATTORNEY GENERAL OF THE STATE OF
DELAWARE, in his official capacity as Attorney General of
the State of Delaware; COMMISSIONER OF ELECTIONS,
 in her official capacity as State Commissioner of Elections
                                Appellants
                       ______________

 ON APPEAL FROM THE UNITED STATES DISTRICT
                        COURT
       FOR THE DISTRICT OF DELAWARE
             (D.C. Civ. No. 1-13-cv-01746)
      District Judge: Honorable Sue L. Robinson
                   ______________

                 Argued October 28, 2014
                    ______________
  Before: MCKEE, Chief Judge, GREENAWAY, JR., and
              KRAUSE, Circuit Judges

               (Opinion Filed: July 16, 2015)

Jonathan G. Cedarbaum, Esq. [ARGUED]
Seth P. Waxman, Esq.
Wilmer Hale
1875 Pennsylvania Avenue, N.W.
Washington, DC 20006

Joseph C. Handlon, Esq.
Aleph A. Woolfolk, Esq.
Delaware Department of Justice
820 North French Street
Carvel Office Building, 6th Floor
Wilmington, DE 19801
      Counsel for Appellant

Allen J. Dickerson, Esq. [ARGUED]
Zachary R. Morgan, Esq.
Center for Competitive Politics
124 South West Street, Suite 201
Alexandria, VA 22314

David E. Wilks, Esq.
Wilks, Lukoff & Bracegirdle
1300 North Grant Street, Suite 100
Wilmington, DE 19806
     Counsel for Appellee

David B. Hird, Esq.
Weil, Gotshal & Manges




                              2
1300 Eye Street, N.W., Suite 900
Washington, DC 20005
      Counsel for Amicus Appellants League of Women
Voters of Delaware and Common Cause

James Bopp., Jr., Esq.
James Madison Center for Free Speech
1 South Sixth Street
Terre Haute, IN 47807

Randy Elf, Esq.
James Madison Center for Free Speech
P.O. Box 525
Lakewood, NY 14750
      Counsel for Amicus Appellee James Madison Center
for Free Speech

Heidi K. Abegg, Esq.
Webster, Chamberlain & Bean
1747 Pennsylvania Avenue, N.W., Suite 1000
Washington, DC 20006
      Counsel for Amicus Appellees United States
Constitutional Rights Legal Defense
      Fund and National Right to Work Committee




                            3
                       ______________

                          OPINION
                       ______________

GREENAWAY, JR., Circuit Judge.

       This case requires us to decide whether the Delaware
Elections Disclosure Act (the “Act”) is constitutional as
applied1 to a 2014 Voter Guide (“Voter Guide”) that Appellee
Delaware Strong Families (“DSF”) intended to produce and
distribute. DSF’s Complaint seeks a declaratory judgment
that the Act’s disclosure provisions are unconstitutional and a
preliminary injunction preventing enforcement of the Act.
The United States District Court for the District of Delaware
(“District Court”) granted the preliminary injunction
declaring that the Act’s disclosure requirements are
unconstitutional. Because the Act is narrowly tailored and
not impermissibly broad we will reverse the District Court
and remand for entry of judgment in favor of Appellants.

I.     BACKGROUND

      On October 23, 2013, DSF filed a Complaint alleging
both facial and as-applied challenges to the Act.2 DSF

1
        DSF initially brought the instant action arguing
overbreadth and vagueness. The District Court concluded
that the Act was unconstitutional as applied to DSF;
therefore, it did not reach the facial challenge. Del. Strong
Families v. Biden, 34 F. Supp. 3d 381, 394 (D. Del. 2014).
2
       The lawyers representing DSF in this appeal filed
similar complaints in Colorado and Washington D.C.




                               4
planned to distribute the 2014 Voter Guide over the internet
within sixty days of Delaware’s general election and planned
to spend more than $500 on its creation and distribution. 3
The State of Delaware (“State”) filed an answer and issued
various discovery requests. DSF moved for a protective order
and preliminary injunction. The District Court denied DSF’s
motion for a protective order and instructed the parties to
submit briefs addressing whether the Act is constitutional.
J.A. 5–6. On March 31, 2014, Judge Robinson issued an
opinion granting a preliminary injunction against Appellants
and, on April 8, 2014, entered an order granting DSF’s
motion for a preliminary injunction. Id. at 4. This appeal
followed.

3
        The proposed 2014 Voter Guide is not part of the
record. However, in its Complaint DSF alleges that “[i]n
2014, DSF plans to produce and disseminate voter guides in a
manner substantively similar to the process used in 2012.”
J.A. 45. The 2012 Voter Guide lists a series of statements
concerning, inter alia, “[a] Single Payer Healthcare System”;
adding gender identity to the protected classes in Delaware
law; “[s]trengthening and maintaining marriage as the union
of one man and one woman”; and “[p]rohibit[ing] coverage
for abortion in the state insurance exchanges mandated by the
new federal health care law.” J.A. 61–64. It also lists all
Delaware federal and state candidates and their respective
stances in support of or opposition to each statement. The
answers were provided by the candidates themselves or, if no
response was submitted, were gleaned from the candidates’
“voting records, public statements, and/or campaign
literature.” J.A. 61. In its Brief, DSF states that: “In 2014,
DSF will . . . distribute this same voter guide, updated to
apply to the upcoming election.” Appellee Br. at 15.




                              5
       In 2012, DSF disseminated its 2012 Voter Guide
without having to disclose its donors. However, enactment of
the Act on January 1, 2013, changed the relevant disclosure
requirements. The Act requires “[a]ny person . . . who makes
an expenditure for any third-party advertisement that causes
the aggregate amount of expenditures for third-party
advertisements made by such person to exceed $500 during
an election period [to] file a third-party advertisement report
with the Commissioner.” 15 Del. C. § 8031(a).

       The Act defines a “third-party advertisement” in part
as “an electioneering communication.” Id. § 8002(27). An
electioneering communication is:

      a communication by any individual or other
      person (other than a candidate committee or a
      political party) that: 1. Refers to a clearly
      identified candidate; and 2. Is publicly
      distributed within 30 days before a primary
      election . . . or 60 days before a general election
      to an audience that includes members of the
      electorate for the office sought by such
      candidate.

Id. § 8002(10)(a). The “third-party advertisement report”
must include “[t]he full name and mailing address of each
person who has made contributions to [DSF] during the
election period in an aggregate amount or value in excess of
$100.” Id. § 8031(a)(3). Disclosure is not limited to
individuals who earmarked their donations to fund an
electioneering communication.

      The Act’s application here is undisputed since the
Voter Guide: 1) meets the definition of “electioneering




                              6
communication,” 2) would be distributed on the internet
within the sixty days prior to Delaware’s general election, and
3) would cost DSF more than $500 to produce.

II.    JURISDICTION AND STANDARD OF REVIEW

        The District Court had jurisdiction under 28 U.S.C. §
1331 and this Court has jurisdiction under 28 U.S.C. §
1292(a)(1). We exercise plenary review over a challenge to
the constitutionality of a statute. United States v. Pendleton,
636 F.3d 78, 82 (3d Cir. 2011). In reviewing the grant or
denial of a preliminary injunction, we employ a “tripartite
standard of review”: findings of fact are reviewed for clear
error, legal conclusions are reviewed de novo, and the
decision to grant or deny an injunction is reviewed for abuse
of discretion. K.A. ex rel. Ayers v. Pocono Mountain Sch.
Dist., 710 F.3d 99, 105 (3d Cir. 2013). “The decision to issue
a preliminary injunction is governed by a four-factor test.”
Id. The plaintiff must show: 1) likelihood of success on the
merits; 2) that he is likely to suffer irreparable harm; 3) that
denying relief would injure the plaintiff more than an
injunction would harm the defendant; and 4) that granting
relief would serve the public interest. Id.

III.   ANALYSIS

       We first address the District Court’s erroneous
conclusion that the Act’s disclosure requirements are
unconstitutionally broad by virtue of reaching “neutral
communication[s]” by “neutral communicator[s].”        Del.
Strong Families, 34 F. Supp. 3d at 395. We then turn to the
relevant Supreme Court precedent, which analyzed the
federal statute comparable to the Act — the Bi-Partisan
Campaign Reform Act (“BCRA”) — and compare the




                               7
respective disclosure requirements of BCRA and the Act to
determine whether the Act survives constitutional scrutiny.

       A.     Advocacy and the Voter Guide

       Campaign finance jurisprudence uses the terms
“express advocacy” and “issue advocacy” to describe
different types of election-related speech. The former
encompasses “communications that expressly advocate the
election or defeat of a clearly identified candidate,” Buckley v.
Valeo, 424 U.S. 1, 80 (1976), while the latter are
communications that seek to impact voter choice by focusing
on specific issues. The Supreme Court has consistently held
that disclosure requirements are not limited to “express
advocacy” and that there is not a “rigid barrier between
express advocacy and so-called issue advocacy.” McConnell
v. FEC, 540 U.S. 93, 193 (2003). Any possibility that the
Constitution limits the reach of disclosure to express
advocacy or its functional equivalent is surely repudiated by
Citizens United v. FEC, which stated: “The principal opinion
in [FEC v. Wis. Right to Life, Inc., 551 U.S. 449, 469–76
(2007)] limited . . . restrictions on independent expenditures
to express advocacy and its functional equivalent. Citizens
United seeks to import a similar distinction into BCRA’s
disclosure requirements. We reject this contention.” 558
U.S. 310, 368 (2010).

       The District Court concluded that the Act’s disclosure
requirements could not constitutionally reach DSF’s Voter
Guide because it was a “neutral communication” by a
“neutral communicator.” Del. Strong Families, 34 F. Supp.
3d at 395. This formulation finds no support in the case law
and is not one that we choose to adopt. The District Court
found that DSF was a presumed neutral communicator by




                               8
virtue of its status as a § 501(c)(3) organization. Id.
Similarly, DSF argues in its reply brief that, by virtue of this
status, it is not permitted to engage in “any political campaign
on behalf of or in opposition to any candidate for public
office.” 26 C.F.R. § 1.501(c)(3)-1(b)(3)(ii). The Act and
§ 501(c)(3), however, are separate and unrelated, and DSF
has offered no compelling reason to defer to the § 501(c)(3)
scheme in determining which communications require
disclosure under the Act. Accordingly, we conclude that it is
the conduct of an organization, rather than an organization’s
status with the Internal Revenue Service, that determines
whether it makes communications subject to the Act.

        The District Court noted that voter guides are typically
intended to influence voters even though they may “lack[]
words of express advocacy.” Del. Strong Families, 34 F.
Supp. 3d at 394 n.19. By selecting issues on which to focus,
a voter guide that mentions candidates by name and is
distributed close to an election is, at a minimum, issue
advocacy. Thus, the disclosure requirements can properly
apply to DSF’s Voter Guide, which falls under the Act’s
definition of “electioneering communication” by, among
other things, mentioning candidates by name close to an
election. See 15 Del. C. § 8002(10)(a); see also McConnell,
540 U.S. at 196 (endorsing the application of disclosure
requirements to the “entire range” of similarly-defined
“electioneering communications”). As long as the Act
survives exacting scrutiny, disclosure of DSF’s donors is
constitutionally permissible.

      Because it concluded that the Act impermissibly
reached DSF’s Voter Guide as a general matter, the District
Court did not analyze the Act’s specific requirements to
determine whether it is sufficiently tailored to pass




                               9
constitutional muster. It is this analysis that we engage in
next.

       B.     Exacting Scrutiny

       Acknowledging the interest in one’s privacy of
association, the Supreme Court in Buckley announced that
campaign finance disclosure requirements are reviewed under
“exacting scrutiny.” 424 U.S. at 64–68. This is a heightened
level of scrutiny, which accounts for the general interest in
associational privacy by requiring a “‘substantial relation’
between the disclosure requirement and a ‘sufficiently
important’ governmental interest.” Citizens United, 558 U.S.
at 366–67 (quoting Buckley, 424 U.S. at 64, 66).4

       DSF acknowledges that Delaware’s interest in an
informed electorate is a sufficiently important governmental
interest. Appellee Br. at 50. “[D]isclosure provides the
electorate with information ‘as to where political campaign
money comes from and how it is spent by the candidate’ in
order to aid the voters in evaluating those who seek [] office.”
Buckley, 424 U.S. at 66–67. The Supreme Court endorsed
this interest in Buckley, 424 U.S. at 81 (stating “disclosure
helps voters to define more of the candidates’
constituencies”), and has reiterated its importance, see

4
        Exacting scrutiny differs from “strict scrutiny” — the
most demanding level of scrutiny applied in the First
Amendment context — in that it does not engage in a “least-
restrictive-alternative analysis.” See, e.g., Ward v. Rock
Against Racism, 491 U.S. 781, 798 n.6 (1989). Strict scrutiny
is reserved for restrictions on speech that are content or
viewpoint based. McCullen v. Coakley, 134 S. Ct. 2518,
2534 (2014).




                              10
McConnell v. FEC, 540 U.S. 93, 196 (2003) (countenancing
the government’s informational interest and rejecting a
challenge to BCRA’s disclosure provisions); Citizens United,
558 U.S. at 371 (stating that “disclosure permits citizens . . . .
to make informed decisions and give proper weight to
different speakers and messages”); see also Human Life of
Wash. Inc. v. Brumsickle, 624 F.3d 990, 1005 (9th Cir. 2010)
(“Providing information to the electorate is vital to the
efficient functioning of the marketplace of ideas, and thus to
advancing the democratic objectives underlying the First
Amendment.”). Therefore, we find that Delaware’s interest
in an informed electorate is sufficiently important.

      We now turn to the specific sections of the Act that
DSF alleged in its Complaint were impermissibly broad5 and



5
        For the first time on appeal, DSF argued that the Act’s
“election period” is impermissibly long. The election period
is essentially a “look back” period, requiring disclosure of
donors who made donations during this defined time. In
keeping with the “general rule,” we will “not consider an
issue not passed upon below.” Singleton v. Wulff, 428 U.S.
106, 120 (1976). Even were we to reach this argument, it
would not alter our conclusion. It is true that the Act’s
election period will generally be longer than BCRA’s.
Compare 52 U.S.C. § 30104(f)(2)(F) (defining the election
period as “beginning on the first day of the preceding
calendar year and ending on the disclosure date”), with 15
Del. C. § 8002(11)(3) (stating that “the election period shall
begin and end at the same time as that of the candidate
identified in such advertisement”). We do not, however, find
material to our analysis the difference between the Act’s




                               11
therefore did not bear a substantial relation to the Act’s
disclosure requirements, to wit: the monetary threshold and
the type of media covered. As noted above, the Supreme
Court’s guidance in upholding BCRA’s disclosure provision
under exacting scrutiny is particularly applicable to this case.
The Act’s disclosure requirements are similar in structure and
language to those of the analogous federal law. Thus, in
applying exacting scrutiny to the Act’s disclosure
requirements, we will examine similar aspects of BCRA that
the Court has upheld and consider whether the Act’s
deviations from BCRA change the exacting scrutiny analysis.

              1.     Monetary Threshold

       In Buckley, the Supreme Court stated that deciding
where to locate a monetary threshold “is necessarily a
judgmental decision, best left . . . to congressional discretion”
and determined that the thresholds presented were not
“wholly without rationality.” 424 U.S. at 83 (discussing
thresholds for direct contributor disclosure). Thus, even
though election disclosure laws are analyzed under exacting
scrutiny, we apply less searching review to monetary
thresholds — asking whether they are “rationally related” to
the State’s interest. Nat’l Org. for Marriage v. McKee, 649
F.3d 34, 60 (1st Cir. 2011) (citing Buckely and stating that
“judicial deference [is granted] to plausible legislative
judgments as to the appropriate location of a reporting
threshold . . . unless they are wholly without rationality”)
(quotation marks and internal citation omitted); Worley v.
Fla. Sec’y of State, 717 F.3d 1238, 1251–52 (9th Cir. 2013)

potential four year look-back and BCRA’s potential two year
look-back period.




                               12
(same analysis of monetary thresholds in the political action
committee context); Family PAC v. McKenna, 685 F.3d 800,
811 (4th Cir. 2012) (same).

       Under BCRA,6 groups that spend in excess of $10,000
annually must report individual contributors of $1,000 or
more. 52 U.S.C. § 30104(f)(1), (2)(F). Under the Act,
groups that spend more than $500 annually must report
individual contributors of $100 or more. 15 Del. C.
§ 8031(a)(3). It is unsurprising that Delaware’s thresholds
are lower than those for national elections. Delaware is a
small state where direct mail makes up 80% of campaign
expenditures. J.A. 135. “[F]or less than $500 a campaign can
place enough pre-recorded ‘robo-calls’ to reach every
household in a Delaware House district. If a hyper-targeted
recipient list is used, as is common in campaigns, $150 would
suffice.” J.A. 137. The expenditure thresholds are supported
by the record and are rationally related to Delaware’s unique
election landscape.

              2.     Type of Media Covered

       BCRA defines “electioneering communication” as
“any broadcast, cable, or satellite communication,” 52 U.S.C.
§ 30104(f)(3)(A)(i), except the following: “a communication
appearing in a news story, commentary, or editorial
distributed through the facilities of any broadcasting station,
unless such facilities are owned or controlled by any political

6
       As of September 1, 2014, the relevant provisions of
BCRA were transferred from 2 U.S.C. § 437 to 52 U.S.C.
§ 30104. We use the updated citations, but note, in the
interest of clarity, that the District Court opinion and other
disclosure-related opinions employ the old citations.




                               13
party, political committee, or candidate”; “a communication
which constitutes an expenditure or an independent
expenditure under this Act”; and “a communication which
constitutes a candidate debate or forum.”                Id.
§ 30104(f)(3)(B)(i–iii).

       The Act is broader, defining “communications media”
as “television, radio, newspaper or other periodical, sign,
Internet, mail or telephone.” 15 Del. C. § 8002(7). Excluded
from the Act’s definition of “electioneering communication”
are the following:           “membership communication”;
“communication appearing in a news article, editorial,
opinion, or commentary, provided that such communication is
not distributed via any communications media owned or
controlled by any candidate, political committee or the person
purchasing such communication”; and “communication made
in any candidate debate or forum.” Id. § 8002(10)(b)(2–4).

       Though the Act reaches non-broadcast media (by
including direct mail and the internet), it is not unique in this
regard. Many other state statutes also include non-broadcast
media.7 Furthermore, the media covered by the Act reflects
the media actually used by candidates for office in Delaware,
and thus it bears a substantial relation to Delaware’s interest

7
        Nine other state statutes include direct mail. See Col.
Const. art. XXVIII, § 2(7)(a); AS § 15.13.400(3); Conn. Gen.
Stat. § 9-601b(a)(2)(B); Idaho Code Ann. § 67-6602(f)(1);
Mass. Gen. Laws ch. 55, § 1; N.C. Gen. Stat. § 163-278.6(8j);
17 V.S.A. § 2901(11); RCW § 42.17A.005(19)(a); W. Va.
Code § 3-8-1a(12)(A). Three state statutes include internet
communications. See AS § 15.13.400(3); Conn. Gen. Stat. §
9-601b(a)(2)(B); 17 V.S.A. § 2901(11).




                               14
in an informed electorate. Delaware does not have its own
major-network television station and campaign television
advertisements on nearby Pennsylvania and Maryland
stations are both expensive and “generally a poor investment,
given that they reach primarily non-Delaware voters.” J.A.
134. Statewide campaigns use radio advertising, but this “is
typically too expensive for most legislative or local races.”
J.A. 135.

       Had      the    legislature   limited     “electioneering
communication” to media not actually utilized in Delaware
elections, the disclosure requirements would fail to serve the
State’s interest in a well-informed electorate thereby resulting
in a weaker fit between the two. Accordingly, we find that
the media covered by the Act is sufficiently tailored to
Delaware’s interest.

       C.     Earmarking

       Throughout its brief, DSF represents that BCRA limits
disclosure to those donors who earmarked their donations to
fund electioneering communications (Appellee Brief at 5, 20,
33, 36) and implies that, to survive constitutional scrutiny, the
Act must be similarly limited. However, BCRA itself does
not contain an earmarking requirement. Rather, after the
Court decided McConnell, the Federal Elections Commission
(“FEC”) passed 11 C.F.R. § 104.20(c)(9), which contained an
earmarking limitation. 8 The FEC regulation was in effect

8
       “Statements of electioneering communications filed
under paragraph (b) of this section shall disclose the
following information . . . . If the disbursements were made
by a corporation or labor organization pursuant to 11 CFR
§ 114.15, the name and address of each person who made a




                               15
when Citizens United was decided, but it was thereafter
vacated as “an unreasonable interpretation of [] BCRA.” Van
Hollen v. FEC, No. 11-0766, 2014 WL 6657240, at *1
(D.D.C. Nov. 25, 2014).9

       Nothing in Citizens United implies that the Court
relied upon the FEC earmarking regulation when approving
of BCRA’s disclosure regime. The opinion does not mention


donation aggregating $1,000 or more to the corporation or
labor organization, aggregating since the first day of the
preceding calendar year, which was made for the purpose of
furthering electioneering communications.” 11 C.F.R.
§ 104.20(c)(9) (2014) (emphasis added).
9
        In 2012, the D.C. District Court first invalidated the
FEC regulation for impermissibly altering the meaning of
BCRA. Van Hollen v. FEC, 851 F. Supp. 2d 69 (D.D.C.
2012). The FEC did not appeal this ruling, but the Center for
Individual Freedom intervened. The D.C. Circuit reversed,
holding that the District Court erred in disposing of the case
under Chevron step one, but remanded with instructions for
the District Court to refer the matter to the FEC to explain the
meaning and scope of the regulation or to engage in further
rulemaking to clarify. Ctr. for Individual Freedom v. Van
Hollen, 694 F.3d 108, 111 (D.C. Cir. 2012). The FEC
decided not to undertake further rulemaking. Van Hollen,
2014 WL 6657240, at *4. In its 2014 decision, the D.C.
District Court once again invalidated the FEC regulation, this
time holding under Chevron step two that the regulation was
arbitrary and capricious. Id. at *1. The Center for Individual
Freedom filed its notice of appeal in January 2015; resolution
of this matter is still pending.




                               16
earmarking and 11 C.F.R. § 104.20(c)(9) is not cited. As
such, DSF’s representation that the Act must limit disclosure
to those donors who earmarked their donations to fund
electioneering communications is unavailing.

       Our analysis does not change simply because an
earmarking limitation would result in a more narrowly
tailored statute. As discussed above, a disclosure requirement
is subject to “exacting scrutiny,” which necessitates a
“substantial relationship” between the State’s interest and the
disclosure required. The Act marries one-time, event-driven
disclosures to the applicable “election period,” which is itself
controlled by the relevant candidate’s term. This provides the
necessary “substantial relationship” between the disclosure
required and Delaware’s informational interest.10


10
        Disclosure that is singular and event-driven is “far less
burdensome than the comprehensive registration and
reporting system [oftentimes] imposed on political
committees.” Barland, 751 F.3d at 824 (discussing Citizens
United and BCRA). But see Worley, 717 F.3d at 1250
(rejecting facial challenge to ongoing [political action
committee] reporting regime by four individuals who wanted
to spend $600 because such regime was not overly
burdensome and “require[s] little more if anything than a
prudent person or group would do in these circumstances
anyway”). A comparison of the Act’s political action
committee (“PAC”) disclosure requirements to the disclosure
required of DSF shows that the former is much more
extensive. Under § 8030, a PAC is required to file ongoing
reports that disclose, inter alia: assets on hand; the name and
address of each person making contributions in excess of
$100; the name and address of each political committee from




                               17
IV.    CONCLUSION

       As demonstrated above, the Act is constitutional as
applied to DSF’s Voter Guide, therefore DSF has not
established likelihood of success on the merits. We need not
analyze the other factors implicating a preliminary injunction
analysis. Accordingly, the District Court abused its discretion
in granting the preliminary injunction in favor of DSF. For
the foregoing reasons we will reverse the judgment of the
District Court granting DSF’s motion for preliminary
injunction and remand for entry of judgment in favor of
Appellants.




or to which it made any transfer of funds; the amount of each
debt in excess of $50; proceeds from ticket sales, collections,
and sales of items; total expenditures; and all goods and
services contributed in kind. 15 Del. C. § 8030(d)(1–2), (4–
5), (6a–c), (10–11). Whereas DSF — and other organizations
making “electioneering communications” — are required to
make much more limited disclosures, and then only when a
triggering communication is made. Id. § 8005. Whether the
Act’s disclosure requirements for PACs would be overly
burdensome as applied to DSF is not an issue that is before us
and thus is not one we reach today.




                              18